EXHIBIT 10.1

CTI GROUP (HOLDINGS) INC.

STOCK INCENTIVE PLAN

AMENDMENT NO. 1

This Amendment No. 1 (the “Amendment”) to the CTI Group (Holdings) Inc. Stock
Incentive Plan (the “Plan”), is adopted as of April 1, 2014 by the Board of
Directors of CTI Group (Holdings) Inc. (the “Company”).

WHEREAS, pursuant to Section 20 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan from time to time;

WHEREAS, the Company desires to grant restricted stock units (“RSUs”) to its
non-employee directors, executive officers and other employees and grant
substitute awards to executive officers and other employees; and

WHEREAS, the Board desires to amend the Plan to authorize grants of RSUs and
substitute awards and to enable such grants to be made upon terms and conditions
as set forth herein.

NOW, THEREFORE, the Plan is hereby amended, effective as of April 1, 2014, as
follows:

 

  1. All capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings as set forth in the Plan.

 

  2. The first two sentences of Section 4 of the Plan are deleted in their
entirety and replaced with the following:

“Awards under the Plan may be granted in the form of any one or combination of
the following: (1) Stock Options, (2) Stock Grants, (3) Restricted Stock Units,
and (4) Performance Awards (each as described above an “Award,” and
collectively, “Awards”). Awards may, as determined by the Committee, in its
discretion, constitute Performance-Based Awards, as described in Section 9,
below.”

 

  3. The first sentence of Section 5(c) of the Plan is deleted in its entirety
and replaced with the following:

“Any shares of Common Stock subject to a Stock Option, Stock Grant, Restricted
Stock Unit or a Performance Award, which for any reason are cancelled,
forfeited, or surrendered to the Company (or which are subject to any such Award
that terminates in accordance with the terms of the respective Award), shall
again be available for Awards under the Plan.”



--------------------------------------------------------------------------------

  4. Section 7 of the Plan is deleted in its entirety and is replaced with the
following:

“7. Stock Grants and Restricted Stock Units

The Committee is authorized to grant Stock Grants and Restricted Stock Units to
non-employee directors, executive officers and other employees of, or
consultants or advisors to, the Company or any of its Subsidiaries and shall, in
its sole discretion, determine such participants in the Plan who will receive
Stock Grants or Restricted Stock Units and the number of shares of Common Stock
(or the equivalent value in cash or other property as the Committee so provides)
underlying each Stock Grant or Restricted Stock Unit, as applicable. Each Stock
Grant and each Restricted Stock Unit shall be subject to such terms and
conditions consistent with the Plan as shall be determined by the Committee and
as set forth in the Award agreement, including, without limitation, restrictions
on the sale or other disposition of shares covered by such Award, and the right
of the Company to reacquire such shares for no consideration upon termination of
the participant’s employment with, or services performed for, the Company or any
of its Subsidiaries within specified periods. The Committee may require the
participant to deliver a duly signed stock power, endorsed in blank, relating to
Common Stock covered by such Stock Grant or Restricted Stock Unit and/or that
the stock certificates evidencing such shares (if any) be held in custody or
bear restrictive legends until the restrictions thereon shall have lapsed. The
Award agreement with respect to a Stock Grant shall specify whether the
participant shall have, with respect to the shares of Common Stock subject to a
Stock Grant, all of the rights of a holder of shares of Common Stock, including
the right to receive dividends, if any, and to vote the shares. Except as
otherwise provided in the Award agreement, the participant shall have none of
the rights of a holder of shares of Common Stock with respect to Restricted
Stock Units until such time as shares of Common Stock are paid in settlement of
the Restricted Stock Units.”

 

  5. The first sentence of Section 9(a) of the Plan is deleted in its entirety
and replaced with the following:

“All Stock Options granted under the Plan, certain Stock Grants, certain
Restricted Stock Units and certain Performance Awards granted under the Plan,
and the compensation attributable to such Awards, are intended to (i) qualify as
Performance-Based Awards (as defined in the next sentence) or (ii) be otherwise
exempt from the deduction limitation imposed by Section 162(m) of the Code.”

 

2



--------------------------------------------------------------------------------

  6. The first sentence of Section 9(c) of the Plan is deleted in its entirety
and replaced with the following:

“Stock Grants, Restricted Stock Units and Performance Awards granted under the
Plan should qualify as Performance-Based Awards if, as determined by the
Committee, in its discretion, either the granting or vesting of such Award is
subject to the achievement of a performance target or targets based on one or
more of the performance measures specified in Section 9(d) below.”

 

  7. Section 11(a) of the Plan is deleted in its entirety and replaced with the
following:

“a. Accelerated Vesting. Notwithstanding any other provision of this Plan,
unless otherwise provided in an Award agreement, if there is a Change in Control
of the Company (as defined in Section 11 (b) below), all unvested Awards granted
under the Plan shall become fully vested immediately upon the occurrence of the
Change of Control and such vested Awards shall be paid out or settled, as
applicable, within 60 days of the occurrence of the Change of Control, subject
to requirements of applicable laws and regulations.”

 

  8. New Section 11(d) is added to the Plan to read in its entirety as follows:

“d. Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or any of its Subsidiaries as a
result of a merger or consolidation of the former employing entity with the
Company or any of its Subsidiaries or the acquisition by the Company or any of
its Subsidiaries of property or stock of the former employing corporation. The
Committee may direct that the substitute awards be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.”

 

  9. Section 12(a)(1) of the Plan is deleted in its entirety and replaced with
the following:

“(1) all unvested Stock Grants and Restricted Stock Units held by the
participant on the date of the participant’s death or the date of the
termination of his or her employment as the case may be, shall immediately
become vested as of such date;”

 

  10. Section 12(d)(1) of the Plan is deleted in its entirety and replaced with
the following:

“(1) any and all unvested Stock Grants and Restricted Stock Units held by the
participant on the date of termination of the participant’s employment shall
immediately become vested as of such date;”

 

  11. In all other respects, the provisions of the Plan shall remain in full
force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed this April 1, 2014.

 

CTI GROUP (HOLDINGS) INC. By:  

/s/ Manfred Hanuschek

Name:   Manfred Hanuschek Title:   Chief Financial Officer

 

4